Eelton, J.
Where a laborer was employed and paid by the Georgia Emergency Relief Association, a branch of the Federal Emergency Relief Association, to perform manual labor in the City of Augusta on a levee, the approval of the plans for which was under the exclusive direction and control of the government agency, and the execution of which plans was in the final and exclusive control of such agency, and the power of discontinuing the work was lodged solely with such agency, such laborer was not a servant of the City of Augusta, even though the city furnished technical supervising engineers paid by it whose actions and authority were subordinate to the officers of said government agency. The injury not having been caused by the negligence of the city a verdict for such laborer in a suit against the city for negligence was not authorized under the evidence, and it was error to overrule the city’s motion for new trial. Brown v. Smith, 86 Ga. 274 (12 S. E. 411, 22 Am. St. R. 456); Georgia Railway & Power Co. v. Middlebrooks, 34 Ga. App. 156 (128 S. E. 777); U. S. Fidelity & Guaranty Co. v. Stapleton, 37 Ga. App. 707 (141 S. E. 508).

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.